     Case 1:20-cv-00376-AWI-HBK Document 17 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           No. 1:20-cv-376-NONE-HBK
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO RETAIN PENDING CASE
13            v.
                                                         Doc. No. 15
14    S. BALLESTERO, ET. AL.
                                                         ORDER DIRECTING CLERK TO CLOSE
15                       Defendants.                     CASE CONSISTENT WITH COURT’S
                                                         JANUARY 4, 2021 ORDER
16
                                                         Doc. No. 10.
17

18           Pending before the Court is Plaintiff’s motion to retain pending case delivered to
19
     correctional officials for mailing on February 8, 2021. Doc. No. 15. Plaintiff, a prisoner
20
     currently confined at Kern Valley State Prison, alleges correctional officials at Pelican Bay State
21
     Prison, his former place of detention, “refused to transpack [sic] with me legal documents
22
     pertaining to active case pending in ‘retaliation’ and ‘vengeance.’” Id. Plaintiff claims this was
23

24   part of officials “evil scheme” to have the case dismissed for failure to file appropriate motions

25   and briefs. Id. As relief, Plaintiff asks the Court to retain the case until he returns to his former
26   institution. Id.
27
             While it is well-recognized inmates have a First Amendment constitutional right to access
28
                                                         1
     Case 1:20-cv-00376-AWI-HBK Document 17 Filed 03/01/21 Page 2 of 2


 1   to the courts, including reasonable access to law libraries or persons trained in the law, to
 2   vindicate basic constitutional rights violations, or attack their criminal convictions, the instant
 3
     situation does not present a legitimate access to court violation. See Bounds v. Smith, 430 U.S.
 4
     817, 828 (1977); Lewis v. Casey, 518 U.S. 343 (1996) (citations omitted). A review of the docket
 5
     reveals Plaintiff is not under a court-ordered deadline to file any motions or briefs. Further,
 6

 7   Plaintiff was able to file the instant Motion evidencing his knowledge of his case number

 8            Instead, the Court, on January 4, 2021, after finding Plaintiff qualified as a three-striker

 9   under § 1915(g) and the imminent harm exception inapplicable, denied Plaintiff in forma
10
     pauperis status and directed him to pay the full filing fee of $402.00 within thirty-days. Doc. No.
11
     10. As of the date of this Order, Plaintiff has not paid the filing fee and the time has expired. The
12
     Order further advised Plaintiff if he failed to timely pay the filing fee the case would be
13
     dismissed. Doc. No. 10, ¶ 4. The instant motion does not include any allegations that correctional
14

15   officials interfered with Plaintiff’s ability to pay the filing fee.

16            ACCORDINGLY, it is now ORDERED:
17            1. Plaintiff’s motion to retain pending case (Doc. No. 15) is DENIED.
18
              2. The Clerk is directed to close this case consistent with the Court’s January 4, 2021
19
     Order (Doc. No. 10).
20
21

22   IT IS SO ORDERED.

23
     Dated:      February 27, 2021
24                                                         HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           2
